Cite as 2015 Ark. App. 599


                ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-14-745

JERI LYNN COENEN                              Opinion Delivered:   October 21, 2015
                             APPELLANT
                                              APPEAL FROM THE BENTON COUNTY
V.                                            CIRCUIT COURT
                                              [NO.DR-2012-2095-6]
JAMES LEO COENEN
                                APPELLEE HONORABLE R. DOUGLAS SCHRANTZ,
                                         JUDGE

                                              REVERSED AND REMANDED


                          WAYMOND M. BROWN, Judge

       This appeal stems from domestic-relations litigation involving Jeri Lynn and James

Coenen wherein the Benton County Circuit Court granted Jeri Lynn an absolute divorce

from James. Both Jeri Lynn and James raise issues on appeal. However, we are unable to

reach the arguments raised by the parties because the circuit court lacked the authority to

grant Jeri Lynn an absolute divorce.

       This case began on December 7, 2012, when Jeri Lynn filed a complaint for

divorce based upon general indignities. Shortly thereafter, she amended her complaint to

one for separate maintenance. In an order filed on November 15, 2013, the circuit court

granted Jeri Lynn an absolute divorce from James based upon general indignities. This

was an uncontested matter, and no record of the hearing was made. The decree awarded

Jeri Lynn custody of the parties’ minor child, C.C.        Additionally, it provided that a

memorandum of understanding, a mediated agreement between the parties and the
                                  Cite as 2015 Ark. App. 599

attorney ad litem appearing on behalf of C.C., was attached and incorporated into the

decree.     The memorandum of understanding primarily pertained to the custody and

visitation of C.C. Finally, the decree provided that all issues regarding child support,

property division, debt division, alimony, contempt and attorney’s fees were reserved.

       Several months later, the circuit court held a hearing on the remaining issues. At

the conclusion of the hearing, the court divided the parties’ assets and debts, set child

support and alimony, and awarded attorney’s fees. An order memorializing this ruling was

entered on May 9, 2014. This timely appeal followed.

       We begin our analysis by considering whether the circuit court had the authority

to grant Jeri Lynn an absolute divorce. The decree itself provides that the court granted

the absolute divorce based upon Jeri Lynn’s complaint. However, at the time the decree

was entered, Jeri Lynn only had a complaint for separate maintenance pending before the

court. Based upon the information before us, the circuit court only had the authority to

grant Jeri Lynn a decree of separate maintenance. 1 Thus, the circuit court erred when it

granted an absolute divorce to Jeri Lynn. Additionally, in a separate-maintenance action, a

court cannot order absolute division of marital property. 2 The circuit court acted beyond

its authority in its final order which divided the parties’ assets and liabilities.

       Accordingly, we must reverse and remand this case.

       ABRAMSON and HARRISON, JJ., agree.

       Rhoads Law Firm, by: Johnnie Emberton Rhoads, for appellant.
       Clark & Spence, by: George R. Spence, for appellee.

       1
           See Spencer v. Spencer, 275 Ark. 112, 627 S.W.2d 550 (1982).
       2
           Kesterson v. Kesterson, 21 Ark. App. 287, 731 S.W.2d 786 (1987).
                                                 2